DETAILED ACTION
Pending Claims
Claims 1-12 and 15-22 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9, 12, and 15-22, the instantly claimed adhesive composition features the following functional language: wherein the adhesive composition has a Shore hardness (is not an inherent property) of the claimed adhesive composition.  Specifically, Comparative Examples 6 & 7 satisfy all of the material/chemical limitations of the claimed adhesive composition (and amounts thereof) (see pages 18-19); however, these comparative examples have a Shore A hardness outside of the claimed range (see Table 1 on page 21).  Accordingly, it is unclear which of the following lead to the claimed hardness property: specific species of curable compound and/or thermal initiator and/or photo-initiator; or more specific relative amounts of these materials; or further additives and/or specific amounts thereof.  Thus, one of ordinary skill in the art would not be able to drawn a clear boundary between what is and is not covered by the claim.
Further regarding claim 19, the instantly claimed adhesive composition features the following functional language: wherein the adhesive composition has a YI (yellowing index) value of 0 to 2.0 as measured according to ASTM D 1003 standard after curing.  The boundaries of this functional language are unclear because the claim does not provide a discernable boundary on what provides the functional characteristic to the composition.  Comparative Example 5 of the instant specification demonstrates that the recited functional characteristic does not follow from (is not an inherent property) of the claimed adhesive composition.  Specifically, Comparative Example 5 satisfies all of the material/chemical limitations of the claimed adhesive composition (and amounts thereof) (see page 18); however, this comparative example has a YI outside of the claimed range (see Table 1 on page 21).  Accordingly, it is unclear which of the 

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9, 12, and 15-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Ishidai (JP 2008-291172 A) represents the closest prior art.  He discloses a high hardness epoxy resin composition formulated with a photo-initiator and/or a thermal initiator (see Abstract; page 5, lines 13-21 of the machine translation).  He features an exemplary embodiment (see “108” in the Table of paragraph 0084) featuring: a curable compound having no carbon-carbon unsaturated group (see “compound 16” and “product 21” on page 18, lines 22-24 of the machine translation), a thermal initiator (see “compound 35” on page 19, lines 3-4 of the machine translation), and a photo-initiator (see “compound 32” on page 18, lines 28-29 of the machine 
0.01 to 0.45 parts by weight of the thermal initiator, relative to 100 parts by weight of the curable compound, and 
0.01 to 0.45 parts by weight of the photo-initiator, relative to 100 parts by weight of the curable compound.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
November 20, 2021